Case 1:20-cv-12288-ADB Document 23-1 Filed 05/19/21 Page 1 of 28




           EXHIBIT A
         Case 1:20-cv-12288-ADB Document 23-1 Filed 05/19/21 Page 2 of 28


                                                                  11111111111111111111111111t19111111
(12)   United States Patent                                              (10) Patent No.:    US 10,097,796 B2
       Carter                                                            (45) Date of Patent:       Oct. 9, 2018

(54) COMMUNICATION AND MONITORING                                   (56)                 References Cited
     SYSTEM
                                                                                   U.S. PATENT DOCUMENTS
(71) Applicant: Eyetalk365, LLC, Cornelius, NC (US)                        4,523,193 A     6/1985 Levinson et al.
                                                                           D283,130 S      3/1986 Boenning
(72)   Inventor:    Ronald Carter, Matthews, NC (US)                                         (Continued)
(73) Assignee: Eyetalk365, LLC, Cornelius, NC (US)                              FOREIGN PATENT DOCUMENTS

(*)    Notice:      Subject to any disclaimer, the term of this     AU               1517400 A     5/2000
                    patent is extended or adjusted under 35         AU               2706600 A     5/2000
                    U.S.C. 154(b) by 0 days.                                                (Continued)

(21) Appl. No.: 15/237,797                                                           OTHER PUBLICATIONS

(22)   Filed:       Aug. 16, 2016                                   Tomorrow's home has a life of its own, newspaper, May 22, 2001,
                                                                    Independent Newspapers, Ltd., Wellington, New Zealand.
(65)                  Prior Publication Data                                                (Continued)
       US 2016/0360163 Al           Dec. 8, 2016                    Primary Examiner — Yosef K Laekemariam
                                                                    (74) Attorney, Agent, or Firm — Kirby Drake
                                                                    (57)                    ABSTRACT
                Related U.S. Application Data                       An audio-video communication system comprises a wireless
(63) Continuation of application No. 15/237,222, filed on           exterior module located proximate an entrance, a comput-
                                                                    erized controller running a software application, and a
     Aug. 15, 2016, which is a continuation of application          remote peripheral device. The wireless exterior module
                      (Continued)                                   includes a proximity sensor for detecting a person at the
                                                                    entrance, a video camera for recording an image of the
(51)   Int. Cl.                                                     person at the entrance, a microphone for recording the
       HO4W 80/10              (2009.01)                            person at the entrance, a speaker for playing audio to the
       HO4N 7/18               (2006.01)                            person at the entrance, a transmitter for communicating
                         (Continued)                                sounds and images of the person at the entrance, and a
                                                                    receiver for receiving communications at the wireless exte-
(52)   U.S. Cl.                                                     rior module. The computerized controller is disposed in
       CPC        HO4N 7/186 (2013.01); GO7C 9/00134                wireless electronic communication with the wireless exte-
                    (2013.01); GO7C 9/00142 (2013.01);              rior module via the transmitter and the receiver of the
                      (Continued)                                   wireless exterior module. The remote peripheral device is
(58) Field of Classification Search                                 configured to electronically communicate with the comput-
     USPC          348/14.01, 14.02, 152, 153, 154, 155,            erized controller for viewing an image from the video
                                          348/156, E7.09            camera communicated from the wireless exterior module.
     See application file for complete search history.                            19 Claims, 12 Drawing Sheets




                                                              DVMS
                                            •• • 4'4       TRANSCEIVER


                                                       El ®  3I
                                                          M
                                                       nn CI =I                      EH.„
                                                       EJ C1


                           Copy provided by USPTO from the MRS Image Database on 09-09-2020
          Case 1:20-cv-12288-ADB Document 23-1 Filed 05/19/21 Page 3 of 28




                                                      US 10,097,796 B2
                                                             Page 2


               Related U.S. Application Data                            5,896,165   A       4/1999   Rao
                                                                        5,907,352   A       5/1999   Gilley
        No. 15/201,559, filed on Jul. 4, 2016, now Pat. No.             D413,541    S       9/1999   Kaiser
        9,554,090, which is a continuation of application No.           5,966,432   A      10/1999   Buckler et al.
        14/968,491, filed on Dec. 14, 2015, now Pat. No.                5,995,139   A      11/1999   Lee
                                                                        6,028,626   A       2/2000   Aviv
        9,414,030, which is a continuation of application No.           D421,727    S       3/2000   Pierson et al.
        14/962,749, filed on Dec. 8, 2015, now Pat. No.                 6,041,106   A       3/2000   Parsadayan et al.
        9,516,284, which is a continuation of application No.           D422,521    S       4/2000   Morrow
        14/794,299, filed on Jul. 8, 2015, now Pat. No.                 6,049,598   A       4/2000   Peters et al.
        9,432,638, which is a continuation of application No.           6,069,655   A       5/2000   Seeley et al.
                                                                        6,073,192   A       6/2000   Clapp et al.
        14/670,044, filed on Mar. 26, 2015, now Pat. No.                6,094,213   A       7/2000   Mun et al.
        9,485,478, which is a continuation of application No.           6,185,294   B1      2/2001   Chomecky et al.
        14/338,525, filed on Jul. 23, 2014, now abandoned,              6,226,031   B1      5/2001   Barraclough et al.
        which is a continuation of application No. 13/453,              6,233,328   B1      5/2001   Wolf
                                                                        6,285,394   B1      9/2001   Huang et al.
        100, filed on Apr. 23, 2012, now abandoned, which is            6,317,489   B1     11/2001   Parsadayan
        a continuation of application No. 11/929,464, filed on          6,324,261   B1     11/2001   Merle
        Oct. 30, 2007, now Pat. No. 8,164,614, which is a               6,356,192   Bl      3/2002   Menard et al.
        continuation of application No. 11/618,615, filed on            6,385,772   Bl      5/2002   Courtney et al.
        Dec. 29, 2006, now Pat. No. 8,154,581, which is a               6,415,023   B2      7/2002   Iggulden
                                                                        6,424,370   B1      7/2002   Courtney et al.
        continuation-in-part of application No. 10/682,185,             6,429,893   Bl *    8/2002   Xin               GO8B 13/19632
        filed on Oct. 9, 2003, now Pat. No. 7,193,644.                                                                       348/155
                                                                        6,433,683   B1      8/2002   Robinson
                                                                        6,438,221   B1      8/2002   Lee et al.
(60)    Provisional application No. 60/418,384, filed on Oct.
                                                                        6,445,777   B1      9/2002   Clark
        15, 2002.                                                       6,466,261   B1     10/2002   Nakamura
                                                                        6,501,502   B1     12/2002   Chen
(51)    Int. Cl.                                                        6,504,470   B2      1/2003   Puchek et al.
     HO4M 11/02            (2006.01)                                    6,504,479   B1      1/2003   Lemons et al.
     HO4N 7/14             (2006.01)                                    6,509,924   B2      1/2003   Honguu et al.
                                                                        6,590,604   B1      7/2003   Tucker et al.
     HO4N 7/20             (2006.01)                                    6,608,557   B1      8/2003   Menard et al.
     GO7C 9/00             (2006.01)                                    6,636,256   B1     10/2003   Passman et al.
     HO4B 1/38             (2015.01)                                    6,661,340   B1     12/2003   Saylor et al.
     HO4L 29/06            (2006.01)                                    6,667,688   B1     12/2003   Menard et al.
     HO4W 88/02            (2009.01)                                    6,671,351   B2     12/2003   Menard et al.
                                                                        6,727,811   B1      4/2004   Fendis
(52) U.S. CL                                                            6,753,899   B2      6/2004   Lapalme et al.
     CPC       GO7C 9/00309 (2013.01); GO7C 9/00563                     6,759,956   B2      7/2004   Menard et al.
            (2013.01); GO7C 9/00896 (2013.01); HO4M                     6,762,788   B2      7/2004   Chang
              11/025 (2013.01); HO4N 7/142 (2013.01);                   6,778,084   B2      8/2004   Chang et al.
                                                                        6,803,945   B1     10/2004   Needham
                    HO4N 7/144 (2013.01); HO4N 7/147                    D500,751    S       1/2005   Yukikado et al.
               (2013.01); HO4N 7/148 (2013.01); HO4N                    6,847,293   B2      1/2005   Menard et al.
                7/185 (2013.01); HO4N 7/188 (2013.01);                  D501,652    S       2/2005   Pierson
               HO4N 7/20 (2013.01); GO7C 2009/00769                     6,891,566   B2      5/2005   Marchese
                                                                        6,919,918   B2      7/2005   Guerrero
                 (2013.01); HO4B 1/38 (2013.01); HO4L
                                                                        6,930,599   B2      8/2005   Naidoo et al.
          65/4069 (2013.01); HO4N 2007/145 (2013.01);                   6,930,709   B1      8/2005   Creamer et al.
                   HO4W 80/10 (2013.01); HO4W 88/02                     6,960,998   B2     11/2005   Menard et al.
                                             (2013.01)                  6,967,562   B2     11/2005   Menard et al.
                                                                        6,970,183   B1     11/2005   Monroe
(56)                    References Cited                                6,975,220   B1     12/2005   Foodman et al.
                                                                        7,015,806   B2      3/2006   Naidoo et al.
                                                                        7,015,943   B2      3/2006   Chiang
                   U.S. PATENT DOCUMENTS                                                    3/2006   Suzuki
                                                                        7,015,946   B2
                                                                        7,046,268   B2      5/2006   Saburi
       D297,222    S     8/1988   Rauch                                             S       6/2006   Yukikado et al.
                                                                        D522,490
       4,804,945   A     2/1989   Millet                                            S       8/2006   Yukikado et al.
                                                                        D525,963
       4,843,461   A     6/1989   Tatsumi et al.                        7,088,233   B2      8/2006   Menard et al.
       4,931,789   A     6/1990   Pinnow                                            B2      9/2006   Menard
                                                                        7,103,344
       5,031,228   A     7/1991   Lu                                                B2      9/2006   Unger et al.
                                                                        7,113,578
       5,148,468   A     9/1992   Marrick                               D531,160    S      10/2006   Yukikado et al.
       5,210,520   A     5/1993   Housley                               7,126,926   B1     10/2006   Bjorklund et al.
       5,245,329   A     9/1993   Gokcebay                              7,136,458   B1     11/2006   Zellner et al.
       5,303,300   A'    4/1994   Eckstein                              7,138,902   B2     11/2006   Menard
       5,406,618   A     4/1995   Knuth et al.                          7,162,281   B2      1/2007   Kim
       5,428,388   A     6/1995   von Bauer
                                                                        7,193,644   B2      3/2007   Carter
       5,493,618   A     2/1996   Stevens et al.
                                                                        D548,736    S       8/2007   Arseneau et al.
       5,521,578   A     5/1996   Delvalle
                                  Collins                               7,274,301   B1      9/2007   Smith et al.
       D371,086    S     6/1996
                         7/1997   Kruse et al.                          7,353,042   B2      4/2008   Yamagishi
       D381,638    S
       5,657,380   A     8/1997   Parsadayan et al.                     7,375,492   B2      5/2008   Calhoon et al.
       5,784,446   A     7/1998   Stuart                                7,382,397   B2      6/2008   Mottur
       5,815,199   A     9/1998   Palm et al.                           7,532,709   B2      5/2009   Styers
       D404,673    S     1/1999   Gordon et al.                         7,583,191   B2      9/2009   Zinser
       5,877,683   A     3/1999   Sheasley                              7,657,920   B2      2/2010   Arseneau et al.




                            Copy provided by USPTO from the PIRS Image Database on 09-09-2020
         Case 1:20-cv-12288-ADB Document 23-1 Filed 05/19/21 Page 4 of 28




                                                     US 10,097,796 B2
                                                              Page 3


(56)                    References Cited                               2008/0111684   Al    5/2008   Zinser
                                                                       2008/0117299   Al    5/2008   Carter
                 U.S. PATENT DOCUMENTS                                 2008/0136908   Al    6/2008   Carter
                                                                       2011/0032360   Al    2/2011   Carter et al.
     7,738,917   B2      6/2010   Ryley et al.                         2012/0262581   Al   10/2012   Carter
     7,746,223   B2      6/2010   Howarter et al.                      2015/0222852   Al    8/2015   Carter
     7,752,070   B2      7/2010   Hatcher et al.
     7,839,985   B2     11/2010   Shim                                          FOREIGN PATENT DOCUMENTS
     8,042,048   B2     10/2011   Wilson et al.
     8,073,921   B2     12/2011   Thomas et al.                    CA               2362115    Al      4/2000
     8,139,098   B2      3/2012   Carter                           CA               2353870    Al      5/2000
     8,520,068   B2      8/2013   Naidoo et al.                    CN               1902609    B       5/2010
 2001/0022627    Al      9/2001   Bernhardt                        EP               0684743    B1      7/1999
 2002/0005894    Al      1/2002   Foodman et al.                   EP               1159716    A4     12/2001
 2002/0050932    Al      5/2002   Rhoades                          EP               1246401    Al     10/2002
 2002/0094111    Al      7/2002   Puchek et al.                    EP               1149368    A4      4/2005
 2002/0099945    Al      7/2002   McLintock et al.                 GB               2354394    Al      3/2001
 2002/0118283    Al      8/2002   Guerrero                         NO              99/59340    Al     11/1999
 2002/0147982    Al     10/2002   Naidoo et al.                    WO              00/35180    Al      6/2000
 2002/0169539    Al     11/2002   Menard et al.                    WO               0025284    A3      8/2000
 2002/0177428    Al     11/2002   Menard et al.                    WO               0022586    A9     10/2000
 2003/0004792    Al      1/2003   Tonwzen et al.                   WO              01/06791    Al      1/2001
 2003/0018805    Al      1/2003   Meyerson                         WO            2001093220    Al      5/2001
 2003/0025599    Al *    2/2003   Monroe           GO8B 13/19602   WO               0150731    A2      7/2001
                                                         340/531   WO              01/50371    A3      5/2002
 2004/0004536    Al      1/2004   Noma et al.                      WO             02/085019    Al     10/2002
 2004/0032495    Al      2/2004   Ortiz                            WO              01/13638    Al      3/2007
 2004/0068743    Al      4/2004   Parry et al.                     WO             03/028375    Al     12/2007
 2004/0165708    Al      4/2004   White et al.                     ZA             200102373    B       5/2002
 2004/0085205    Al      5/2004   Yeh                              ZA             200104212    B       2/2003
 2004/0085449    Al      5/2004   Millet et al.
 2004/0086093    Al      5/2004   Schran7
                                                                                      OTHER PUBLICATIONS
 2004/0100374    Al      5/2004   Menard et al.
 2004/0163118    Al      8/2004   Mottur
 2004/0178889    Al      9/2004   Buckingham                       A. Ritchie, et al., The Advanced Lighting Source (ALS) Radiation
 2004/0218732    A1     11/2004   Menard et al.                    Safety System, Lawrence Berkeley Laboratory, University of Cali-
 2004/0229569    Al     11/2004   Franz                            fornia, May 17-20, 1993, Washington D.C.
 2004/0257336    Al     12/2004   Hershkovitz et al.               Mann, William et al., Smart Phones for the Elders: Boosting the
 2005/0007451    Al      1/2005   Chiang                           Intelligence of Smart Homes, AAAI Conference Paper, 2002.
 2005/0050575    Al      3/2005   Arseneau                         Cantor, Richard, Rising High With Security, Technology at Work,
 2005/0071879    Al      3/2005   Haldavnekar et al.               Oct. 1993.
 2005/0097248    Al      5/2005   Kelley                           Hunt, Don, et al., Locked out of house? Remote Control May Help,
 2005/0226480    Al      6/2005   Deng                             Chicago Tribune, Jun. 15, 2002, Tribune Publishing Company,
 2005/0190900    Al      9/2005   White et al.
                                                                   LLC, Chicago, Illinois.
 2005/0285934    Al     12/2005   Carter
 2006/0010504    Al      1/2006   Sharma                           Benninghoff, Chris, Great Ideas, South Bend Tribune, Mar. 17,
 2006/0139449    Al      6/2006   Cheng                            2001, South Bend Tribute Corporation, South Bend, Indiana.
 2006/0174297    Al      8/2006   Anderson et al.                  Axis Communication, Excerpts from User Manuals of Axis 200,
 2007/0018952    Al      1/2007   Arseneau et al.                  200+, 240, and 2400 Axis camera products, Published 1998-1999.
 2007/0019068    Al      1/2007   Arseneau et al.                  BTICINO, Guide to My Home Application, Oct. 2002.
 2007/0019069    Al      1/2007   Arseneau et al.                  WEBCAM32, WebCam 32 Overview, 1999.
 2007/0021055    Al      1/2007   Arseneau et al.                  MRT Micro Press Release, May 4, 1999, NewsRoom.
 2007/0021056    Al      1/2007   Arseneau et al.                  TELE2 UK, Press Release, Tele2 UK Offers Solution to M4 Traffic
 2007/0021057    Al      1/2007   Arseneau et al.                  Congestion NOV, Nov. 9, 1998, Comtex News Network.
 2007/0021058    Al      1/2007   Arseneau et al.                  Eyetalk365 v. CPI Security Systems, Inc., United States District
 2007/0022438    Al      1/2007   Arseneau et al:
                                                                   Court for the Western District of North Carolina, Civil Action No.
 2007/0022445    Al      1/2007   Arseneau et al.
 2007/0022446    Al      1/2007   Arseneau et al.                  3:14-CV-526, Local Patent Rule 3.3 preliminary invalidity conten-
 2007/0022447    Al      1/2007   Arseneau et al.                  tions, dated May 26, 2015.
 2007/0058041    Al      3/2007   Arseneau et al.                  Eyetalk365 v. Livewatch Security, LLC, United States District Court
 2007/0103541    Al      5/2007   Carter                           for the Western District of North Carolina, Civil Action No.
 2007/0103542    Al      5/2007   Carter                           3:14-CV-527, Local Patent Rule 3.3 preliminary invalidity conten-
 2007/0103548    Al      5/2007   Carter                           tions, dated May 26, 2015.
 2007/0132844    Al      6/2007   Katz
 2007/0240190    Al     10/2007   Arseneau et al.                  * cited by examiner




                            Copy provided by USPTO from the PIRS Image Database on 09-09-2020
    Case 1:20-cv-12288-ADB Document 23-1 Filed 05/19/21 Page 5 of 28




U.S. Patent                  Oct. 9, 2018              Sheet 1 of 12                    US 10,097,796 B2




     100

                                                       Smartphone
                                     Ceti Phone           PDA

               74

      In-Car Communication System

                                                        76

               Video Phone                   Telephone              PC Computer


                                              11     IT
                                                               70

            Speaker                                                      Internet (Satellite/DSLICable)
                                                                                         \— 81

                                                                            DVD-RJW          CD-ROM R/W
                                   80-A I                                                              92
              DVMS                       Personal Computer
                                                                             Switch           Hard Drive
           Transceiver                GUI Database Application
                                                                                        88            86
                                                                    82
                                                                           Voice Gen         90

                                         42--v
                               6
             DVMS
           Transceiver                       I RF Router 114'             11.6
                                                                     Interior
                                                                    Door

                              —115                                    Exterior

                                                DVMS
                                             Transceiver        10


                                                   FIG. 1




                    Copy provided by USPTO from the PIRS Image Database on 09-09-2020
    Case 1:20-cv-12288-ADB Document 23-1 Filed 05/19/21 Page 6 of 28




U.S. Patent            Oct. 9, 2018              Sheet 2 of 12                    US 10,097,796 B2




        10



                                                                        ^-1s
                     26                 20

                                             III 1111




                                             455
                                             DVMS
                                              ABC                 IF
                                               2                    3              "— 28

                          GNI                 JKL                 MNO
                           4                   5                    6
                                                         14
                          PRS                                     wxyz
                           7                   8                   9

                                               0


                          24-7
                                          FIG. 2




              Copy provided by USPTO from the PIRS Image Database on 09-09-2020
    Case 1:20-cv-12288-ADB Document 23-1 Filed 05/19/21 Page 7 of 28




U.S. Patent              Oct. 9, 2018              Sheet 3 of 12                    US 10,097,796 B2




     60 —'''Z




                                            63

                                                 III Iql




                                              DVMS
                                           TRANSCEIVER

                                                                      Off
                               1                   2                   3
                              GHI                 3KL.            I   MNO
                               4                   S                   6
                              PRS
                               7                                       9                    61




                                 65-1-4
                                              FIG. 3




                Copy provided by USPTO from the PIRS Image Database on 09-09-2020
    Case 1:20-cv-12288-ADB Document 23-1 Filed 05/19/21 Page 8 of 28




U.S. Patent                  Oct. 9, 2018                 Sheet 4 of 12                         US 10,097,796 B2




            Proximity sensor of DVMS module detects that a visitor is present, it signals the GUI Database
                                 Application. The video/audio recorder is actuated.



       DVMS Application generates a greeting, which isissued by the DVMS module to the Visitor. The DVMS
       Application also generates a notification that Is announced on an Internal speaker that there Is a Visitor
                                                       at the door.

                                                                      1, 1Enter Lock Access Code I

        A User on the interior having access to the DVMS transceiver can greet the Visitor and open the door,
       or, alternatively, ignore the broadcast and allow the DVMS Application to prompt the Visitor (e.g. "Hello,
        please use the module and tell us who you wish to visit. Use the keypad to enter your answer), or set
         the DVMS transceiver to mute and =valor the Visitor. The entered number is transmitting from the
        DVMS to the database application, where the application =firms that the number corresponds to an
           occupant "y", who Is *officially" present If no individual corresponds to the number entered and a
        message Is generated trollying the Visitor that they did not enter a valid selection. While this is going
        on, at anytime the door may be answered, thereby resetting the application to look for another visitor.
          The application keeps track of the number of times a wrong number is entered and can generate a
         variety of responses to pranks, including calling the police, issuing warnings and / or a loud noise, or
        just thanking the visitor and asking him to return another time. lino one corresponds to the number,
          the visitor is prompted to select, by pressing a number on the keypad designating who they wish to
                                        visit. The method then re-lists the choices.



       If appropriate, when the number matches an occupant who is on the premises, the speaker broadcasts
           that the visitor is here to see occupant y. Occupant y can signal the computerized controller to
              take a message, or occupant 'y use the DVMS transceiver to speak directly with the visitor, or
            occupant y can answer the door. If appropriate, the DVMS module Issues a prompt stating that
             occupant y is not available and asks the visitor if they wish to talk to occupant y or to leave a
            message. Ifappropriate, at anytime the application can initiate a call to occupant y, and record
        both sides of the conversation. The occupant can just view the visitor, or initiate conversation. When
          a call is made to any peripheral device the dial tones are muted, so that a visitor can not record the
            tones. A visitor never knows wimre the occupant is unless the occupant tells the visitor. A visitor
             never knows whether the occupant can not be contacted or has just instructed the application to
           take a message. If the visitor has elected to leave a message then the method prompts the visitor
          to begin his message and then, optionally, offers him a chance to review and approve his message.
          The message or call s stored in the database with a beginning dmestamp and an ending thnestamp
            and the number of the occupants mailbox. At the end of the call or message, the application can
              issue a closing statement, and return to background music if programmed to do so. When the
          visitor departs, and Is out of the range of the moximity sensor, all recording is stopped and saved In
          the record along with an ending timestarnp, The occupant y can selectively sort to view the entire
                                              recorded visit or just the message.



                                                  FIG. 4




                  Copy provided by USPTO from the FIRS Image Database on 09-09-2020
    Case 1:20-cv-12288-ADB Document 23-1 Filed 05/19/21 Page 9 of 28




U.S. Patent            Oct. 9, 2018               Sheet 5 of 12                   US 10,097,796 B2




            Enter Lock Access Code (Assumption Ron is the database administrator
                                 and his daughter Is Betty)




                          Yes    The Visitor, using the DVMS
                                keypad, enters the correct door
                                   lock code (e.g. 4321#)
                                             No


                                   DVMS notifies Visitor "The
           Door Unlocl            code is in error, try again or
                                    press 9 for assistance.



              The Visitor presses 9 requesting assistance. The DVMS Application
              generates prompt "If you want to contact Occupant "y" (I.e. Ron)
              press 1, If you want to contact Occupant "z" press 2. To repeat the
                                         menu press *."



            DVMS Application queries the declared occupant database for a match
           for the contact (e.g. Ron). Ron has one or more contact numbers. The
            DVMS Application generates a response that "DVMS" is attempting to
             locate Ron, please hold on. DVMS generates a direct communication
             via by a remote peripheral device (i.e. video phone). If no contact is
            established, then DVMS generates a prompt. "Do you wish to leave a
           message for Ron on his Video phone (or cell phone), or record a message
                 for Ron's mailbox. The message can be text, audio or video.




            The declared user, Ron, and the Visitor establish contact by one of the
           remote peripheral devices and Ron tells Betty what the code to the door
             is. Alternatively, Ron or Betty using passwords logs onto the DVMS
           Database Application and temporarily removes the lock on the door. The
             time interval of "temporary" is defined In the database. In the first
           instance, It is recognized that the Visitor either doesn't have access to a
                        telephone and / or doesn't know Ron's number.



                                        FIG. 5




              Copy provided by USPTO from the PIRS Image Database on 09-09-2020
    Case 1:20-cv-12288-ADB Document 23-1 Filed 05/19/21 Page 10 of 28




U.S. Patent                 Oct. 9, 2018               Sheet 6 of 12                     US    10,097,796 B2




   100


                                                Smartphone             279
                      277       Cell Phone             PDA

          274

    In-Car Communication

                                                 276                      278

    275    Video Phone                 Telephone              PC Computer


                                        11 I
                             270 —1      PSTN      I      277          Cell Phone


                                                 242            244                   Internet
                                                                                (SalmIlite/DSL/Cable)
                                                             Monitoring
                             240              DVS App
                                                               App
                                   Wireless Command                                   Wireless
                                                                                      Access            250
                                       Computer                                     Point/Router
          248

                                                                2200

           Wireless         2
          Pocket PC
                                               Interior
                                                                             Door            Lock
             2112 —f                          Exterior
                                                                                    2116            2114
                                    Digital wireless
           Speaker
                                       Camera

                  212 246          Website Camera              247
                                    APP     App

                                             FIG. 6




                 Copy provided by USPTO from the PIRS Image Database on 09-09-2020
   Case 1:20-cv-12288-ADB Document 23-1 Filed 05/19/21 Page 11 of 28




U.S. Patent            Oct. 9, 2018              Sheet 7 of 12                        US 10,097,796 B2




                                             214                         fir— 210



              225


                                                                         238


                                                                          216




                                                                         220

                                                                    218

                                         FIG. 7




                     210
                                                                           214




                                                              0
                                                 0
                                                     0               0

                                                                                224
                                      222



                                                 0                  0

                        220


                                         FIG. 8




              Copy provided by USPTO from the PIRS Image Database on 09-09-2020
   Case 1:20-cv-12288-ADB Document 23-1 Filed 05/19/21 Page 12 of 28




U.S. Patent           Oct. 9, 2018               Sheet 8 of 12                       US 10,097,796 B2




               210                                                    214




                                                                                     235



                                                                                     234




                                           O                                232
                                                                      230      234
                                                                234
                                                      226
                                          FIG. 9




              Copy provided by USPTO from the PIRS Image Database on 09-09-2020
                                                                                  Case 1:20-cv-12288-ADB Document 23-1 Filed 05/19/21 Page 13 of 28




                                                                                                                                                                                                               lualz d
                                                                                                                                           DVS Options
                                                                                     Configuration Settings                  2220
                                                                                                Server Address                          Server Port
Copy provided by USPTO from the PIRS Image Database on 09-09-2020




                                                                                                 197.168.253                        I       80                  2226
                                                                                                                                                           /— 2202
                                                                                  Base 64 UserName Base 64 Password                 Base 64 Encryption   /       , Mon ,
                                                                    2224 —=--- -1                  I                     I ZW52Z1150cXM6ZW52W50cMx I I Generate r-- 2203                                       O
                                                                                           MultiConvo UserName      222 MultiConvo Client Port MultiConvo Listener Port
                                                                    2221                          Server                 I      59         I       I    5998        1--- 2205
                                                                                                           Client Audio File Network Folder Path    ‘'-' 2219                                                  O
                                                                                                                                                                                                               )."
                                                                    2220---''1 1               kkeloan‘dvins servertudiolarchivedIsysternIServerAudio.Way
                                                                                                            Audio Capture Network Folder Path
                                                                    2218                                   Ilsloantdvms servertaudidierchlvecit
                                                                                    Door Reset Time                        Door Audio Record Timer                 Default Video Archived Frames
                                                                    2216            10                                      4                      2212             5                        2204




                                                                                                                                                                                                               ZI JO 6 Po
                                                                               Archived Video Loop Frame Rate              Archive Audio On/Off                        Archive Video Record On/Off
                                                                    2214 —"1-1400               ON                          OFF                         2213            ON                      2209
                                                                                                                                                                                                    r   2206
                                                                                Audio Playback File Timer On(Off           Phone Email T   !4!):   On/Off              Phone Email Address
                                                                    2215 - ---1 OFF              It1                        OFF                          2207           7045198823©messagIngsprintpcs.opm
                                                                                    Aud12111      1t File Timer            Audio Playback File Timer 2      Audio Playback File Timer 3
                                                                    2208a            42tswav                              I creek wav                  MI I dracwelcome.wav             ER".•— 2208c
                                                                                        From                                  From            To 1-2208b       From           To
                                                                    2210a             7           1E1E74_                                              2210b 19           6              2210c




                                                                                                                                                                                                                Zit 96eL60`0T SR
                                                                                                    Cancel



                                                                     2200,    1                                                     FIG. 10
                                                                               Case 1:20-cv-12288-ADB Document 23-1 Filed 05/19/21 Page 14 of 28




                                                                                                                            Digital Video Monitoring Service                   r   2346 connected Devices
                                                                               DOI              System Status
                                                                                                                                                                    ( Archives ) •
                                                                            2341       2343 ---, Recording visitor approaching door
                                                                                                                                                                    ( Options )-•—• 2347
                                                                                      2342
Copy provided by USPTO from the PIRS Image Database on 09-09-2020




                                                                                                                                                                    ( Camera               2348   au
                                                                                                                                                                    (     About            2349
                                                                                                                                                                    (Clear Stories         2350                              O
                                                                                                 Audio Device 2344                      Audio input Source
                                                                                        Microsoft Sound Mapper- Input         0           Stereo Mixer
                                                                                                                                                                                   2345           @0                         ri-


                                                                               2318 2322
                                                                                                          Camera Control Center                                                                     Audio Library             cz)
                                                                                                 2323                         2325                                                           GeneralWelcome.wav •             00
                                                                           2319 2317                                                                                                           UPSWeicome.wav
                                                                                A                                                   Camera
                                                                                                                                                   • •
                                                                                                                                                                                             USMallWelcome.wav
                                                                               ■ 0                       3V 0                                        •:*
                                                                                                                                                                                             NeighborWeicome.wav




                                                                                                                                                                                                                             ZI JO OI paqs
                                                                    2321                            2323 .                                                                                    FedExWelcome.wav
                                                                                                                 •••                                                                           ElevatorMusic.wav      2330
                                                                                                                   tf                                                                         ChristmasMusic.wav
                                                                              2320                                                                                                            NewYearMuslcwav
                                                                               2302                                     •          • • _•                     • •                             HalloweenMusic.wav
                                                                    2301                                                                                                                                              2331
                                                                                                                                                                                                BeactMusic.wav
                                                                                                                                   to                                                            R&BMusic.wav

                                                                                                                            4.44
                                                                                                                                                                                    2332     09        0       0      2338
                                                                                                     Brightness 4.Maift
                                                                                                                                            (i),                                            2333 30 X          2337




                                                                                                                                                                                                                               Zti 96eL60`01 Sfl
                                                                                   2310a       O    Brightness                                                          2316                  2334    2335   2336

                                                                                                        2310b               2312            2313           2315
                                                                    2300
                                                                                                                                            FIG. 11
   Case 1:20-cv-12288-ADB Document 23-1 Filed 05/19/21 Page 15 of 28




U.S. Patent                    Oct. 9, 2018                          Sheet 11 of 12                 US 10,097,796 B2




         2400


                    I     Text to Speech                          Agent

                               Hello. And welcome to my house.
                                                                                                           2402

                          (Preview )                     ( save )             Cwt     )         I
                              Crew)                           C     Save            Cw    t )
                          Agent General Settings
                                Save audio playback file as below
         2404

                               I Select your MS Agent from the list below...                               2406

         2408                   Select your MS Agent actions from the list below... MI




                                                                                           1
                          Agent Detailed Settings
                               Speed                                                155
         2410
                               Pitch         -1)                                    82
                              Volume         glaM11111111••    ••111•MINCII
                                                                                40000
                        14/

                                                              FIG. 12
         2500

                                           Sound - Sound Recorder                                    67i
          File          Edit       Effects               Help
                  Position:                                                                Length:
                  0.00 sec.                                                               0.00 sec.


                 vv                                                             io         I
                                                              FIG. 13




                 Copy provided by USPTO from the PIRS Image Database on 09-09-2020
   Case 1:20-cv-12288-ADB Document 23-1 Filed 05/19/21 Page 16 of 28




U.S. Patent              Oct. 9, 2018                        Sheet 12 of 12                         US 10,097,796 B2




       260--- ..


                                                                                 262


                                                                                              1=1


       261                      DVMS                                      'IE 2:35        0
                                            • •:::•. ••:•:•:•:::::::::
                                 •:.::.:ii14::* •:•::;:i
                                 ::*::•:::- :•::•4::::- *•::::•:•:•:::
                                                               •••:•:•:$
                                   -•••••••••.-:•:••••::•::::-       *. • •   833       2830
                                    *1:;4:'* .. .....:
         2802                              •:**:::****3:'




                         On Off          Image          Listen           Play          Talk          2823

                         Status: Cile           Left                          2819
                         Status: D'-                                          er                     2843
                         Status: Con                                          2818
                           r, ,  err,                                         2820
                                                Right                         2817
                                                Home                          2821
                                                Unlock Door                     2808
                                                                                       _
                           File Server       Camera                                    .- •




                                               FIG. 14




                Copy provided by USPTO from the PIRS Image Database on 09-09-2020
        Case 1:20-cv-12288-ADB Document 23-1 Filed 05/19/21 Page 17 of 28




                                                   US 10,097,796 B2
                    1                                                                            2
       COMMUNICATION AND MONITORING                                 U.S. Pat. No. 5,148,468 titled "Door Answering System",
                 SYSTEM                                             which issued Sep. 15, 1992 to Marrick et al; U.S. Pat. No.
                                                                    5,303,300 titled "Security Door Phone Device," which
           CROSS REFERENCE TO RELATED                               issued Apr. 12, 1994 to Eckstein; U.S. Pat. No. 5,406,618
                  APPLICATIONS                                  5   titled "Voice Activated, Hands Free Telephone Answering
                                                                    Device," which issued Apr. 11, 1995 to Knuth, et al.; and
   The present patent application is a U.S. continuation            U.S. Pat. No. 5,657,380 titled "Interactive Door Answering
patent application of, and claims the benefit under U.S.C. §        and Messaging Device with Speech Synthesis," which
120 to, U.S. patent application Ser. No. 15/237,222, filed          issued to Mozer on Aug. 12, 1997. Nevertheless, a need
Aug. 15, 2016, which is a U.S. continuation patent appli- 10        remains for further improvement in such a system.
cation of, and claims the benefit under U.S.C. § 120 to, U.S.
patent application Ser. No. 15/201,559, filed Jul. 4, 2016,                                 SUMMARY
which is a U.S. continuation patent application of, and
claims the benefit under U.S.C. § 120 to, U.S. patent                 The present disclosure includes many aspects and fea-
application Ser. No. 14/968,491, filed Dec. 14, 2015, which 15 tures. Moreover, while many aspects and features of the
is a U.S. continuation patent application of, and claims the       present disclosure relate to, and are described in, the context
benefit under U.S.C. § 120 to, U.S. patent application Ser.        of a system for receiving a person at an entrance, such as, an
No. 14/962,749, filed Dec. 8, 2015, which is a continuation        entrance to a home or business, the present disclosure is not
patent application of U.S. patent application Ser. No.             limited to use only in such context and may be used and has
14/794,299, filed Jul. 8, 2015, which is a continuation of 20 applicability in other contexts as well.
U.S. patent application Ser. No. 14/670,044, filed Mar. 26,           In one aspect of the present disclosure, an audio-video
2015, which is a continuation patent application of U.S.           communication system comprises a wireless exterior mod-
patent application Ser. No. 14/338,525, filed Jul. 23, 2014,       ule located proximate an entrance, a computerized controller
and which is a U.S. continuation patent application of, and        running a software application and a remote peripheral
claims the benefit under U.S.C. § 120, U.S. patent applica- 25 device. The wireless exterior module includes a proximity
tion Ser. No. 13/453,100, filed Apr. 23, 2012, published as        sensor for detecting a person at the entrance, a video camera
U.S. patent application no. US 2012/0262581, now aban-             for recording an image of the person at the entrance, a
doned, and which the '100 application is a U.S. continuation       microphone for recording sound of the person at the
patent application of, and claims priority under 35 U.S.C. §       entrance, a speaker for playing audio to the person at the
120 to, U.S. patent application Ser. No. 11/929,464, filed 30 entrance, a transmitter for communicating sounds and
Oct. 30, 2007, now granted as U.S. Pat. No. 8,164,614, and         images of the person at the entrance, and a receiver for
which '464 application is a U.S. continuation patent appli-        receiving communications at the wireless exterior module.
cation of, and claims priority under 35 U.S.C. § 120 to, U.S.      The computerized controller is disposed in wireless elec-
patent application Ser. No. 11/618,615, filed Dec. 29, 2006,       tronic communication with the wireless exterior module via
which granted as U.S. Pat. No. 8,154,581, and which '615 35 the transmitter and the receiver of the wireless exterior
application is a U.S. continuation-in-part patent application      module. The computerized controller is configured to con-
of, and claims priority the under 35 U.S.C. § 120 to, U.S.         trol recording of communications with the wireless exterior
patent application Ser. No. 10/682,185, filed Oct. 9, 2003,        module and playback of such recording, and the software
published as U.S. patent application publication no. US            application includes a graphic user interface that enables a
2005/0285934 Al, and now granted as U.S. Pat. No. 7,193, ao user to view images from the video camera communicated
644, which patent application is a nonprovisional patent           from the wireless exterior module. The remote peripheral
application of U.S. patent application Ser. No. 60/418,384,        device is configured to electronically communicate with the
filed on Oct. 15, 2002. Each of these patent applications,         computerized controller for viewing an image from the
patent application publications, and patent is hereby incor-       video camera communicated from the wireless exterior
porated herein by reference.                                    45 module.
                                                                      In a feature of the first aspect, the audio-video commu-
                       BACKGROUND                                  nication system further comprises a second wireless exterior
                                                                   module located proximate an entrance, with the second
   There are numerous problems presently associated with           wireless exterior module having a proximity sensor for
receiving visitors at a home or office. When the resident of so detecting a person at the entrance, a video camera for
the home or occupant of the office (hereinafter generally          recording an image of the person at the entrance, a micro-
referred to as either resident or occupant) is absent, there is    phone for recording sound of the person at the entrance, a
often no message for the visitors, no means to leave an            speaker for playing audio to the person at the entrance, a
interactive message for the resident, and no means to ensure       transmitter for communicating sounds and images of the
that unwanted access is not obtained. Moreover, answering 55 person at the entrance, and a receiver for receiving commu-
the call of someone at a door of a dwelling can present            nications at the wireless exterior module. The computerized
certain security risks to an occupant therein. This situation      controller running the software application is further dis-
can be especially'inconvenient when, for example, a deliv-         posed in wireless electronic communication with the second
ery or repair person arrives and the resident is not present.      wireless exterior module via the transmitter and the receiver
When the resident is present, on the other hand, there are 60 of the second wireless exterior module.
also problems associated with receiving visitors. Some                In another feature of this aspect, the remote peripheral
visitors may be unwelcome, for example, and it is often not        device is configured to remotely actuate the camera of the
evident that a visitor is a threat or an annoyance until after     wireless exterior module. In an additional feature, the
the door is open.                                                  graphic user interface enables a user to view streaming video
   There are many types of systems for receiving a person by 65 with the remote peripheral device. In yet another feature, the
an occupant or resident and/or on the behalf of the occupant       remote peripheral device comprises a cell phone. In still yet
or resident. Such systems include those disclosed in each of:      another feature, the remote peripheral device comprises a



                          Copy provided by USPTO from the PIRS Image Database on 09-09-2020
         Case 1:20-cv-12288-ADB Document 23-1 Filed 05/19/21 Page 18 of 28




                                                     US 10,097,796 B2
                               3                                                                       4
video phone. In further features, the remote peripheral                     In an additional feature, the method further comprises the
device comprises a computer and a personal digital assistant.            step of posting, by the user from a remote peripheral device,
   In an additional feature, the entrance comprises an                   a video greeting for presentation to a first person at the
entrance of a business. In another additional feature, the               entrance. In further features, the wireless handheld device
entrance comprises an entrance of a residence. In a further         5    comprises a cell phone, a video phone, and a personal digital
feature, the wireless exterior module includes a display                 assistant.
screen. In still a further feature, the wireless exterior module            In yet another feature, the entrance comprises an entrance
includes a keypad comprising a touch screen or a keyboard.               of a business. In still a further feature, the entrance com-
                                                                         prises an entrance of a residence. In another feature, the
In yet a further feature, the wireless exterior module is
                                                                    10   method further comprises the step of saving a recording of
portable and includes a locking mechanism and an electrical
                                                                         the two-way audio-communications in a database for later
receptacle for quickly attaching to a source of electricity.
                                                                         playback. In yet another feature, the method further com-
    In another feature, the wireless exterior module has a               prises transmitting, to a video display located proximate the
portable energy source and is secured in a holster. In yet               entrance for presentation to the first person at the entrance,
another feature, the computerized controller comprises a            15   video of the second person recorded using the wireless
personal computer. In still yet another feature, the comput-             handheld device.
erized controller is disposed in electronic communication                   In an additional feature, the transmitting includes com-
with a public switching telephone network (PSTN).                        munications over the Internet. In further features, the trans-
    In a further feature, the computerized controller is dis-            mitting includes communications over a cellular network
posed in electronic communication with the Internet. In an          20   and over a satellite network. In yet another feature, the
additional feature, the audio-video communication system                 method further comprises remotely actuating the camera
further comprises an electronically actuated lock that is                located proximate the entrance using the wireless handheld
configured to be unlocked by the computerized controller. In             device. In still further features, the step of remotely actuat-
another feature, the system further comprises a voice rec-               ing the camera includes zooming an image of the first person
ognition system.                                                    25   at the entrance and remotely moving the camera to change
    In still a further feature, a transceiver includes the trans-        the view of the camera.
mitter for communicating sounds and images of the person                    In a third aspect of the present disclosure, a method for
at the entrance and the receiver for receiving communica-                receiving a person at an entrance comprises the steps of (a)
tions at the wireless exterior module. In yet another feature,           detecting, with a proximity sensor located proximate an
the computerized controller includes an image recognition           30   entrance, the presence of a person at the entrance; (b)
module for identifying at least one of faces, eyes, and                  transmitting, to a computerized controller running a soft-
fingerprints.                                                            ware application, video of the person at the entrance
    In a second aspect of the present disclosure, a method for           recorded using a camera located proximate the entrance; and
two-way audio-video communications between a first per-                  (c) providing, with the application software running at the
son at an entrance and a second person comprises the steps          35   computerized controller, a graphic user interface to a remote
of (a) detecting, with a proximity sensor located proximate              peripheral device by which a user of the remote peripheral
an entrance, the presence of a first person at the entrance;             device may view the video of the person at the entrance.
and (b) providing real time audio-video communications                       In a feature of this aspect, the method further comprises
between the first person at the entrance and a second person             the step of saving, in accordance with the application
using a wireless handheld device. Step (b) is done by (i)           ao   software running at the computerized controller, the video of
transmitting, to the wireless handheld device of the second              the person at the entrance in a database in association with
person, video of the first person at the entrance recorded               a timestamp. In other features, the video is viewed using the
using a camera located proximate the entrance, (ii) trans-               remote peripheral device in real-time, viewed using the
mitting, to the wireless handheld device of the second                   remote peripheral device after the person at the entrance has
person, audio of the first person at the entrance recorded          45   left, and is streamed to the remote peripheral device.
using a microphone located proximate the entrance, and (iii)                 In an additional feature, the method further comprises the
transmitting, to a speaker located proximate the entrance for            step of transmitting, to the computerized controller running
playing to the first person at the entrance, audio of the                the software application, audio of the person at the entrance
second person recorded using the wireless handheld device.               recorded using a microphone located proximate the
    In a feature of this aspect, the transmitting includes          so   entrance; wherein the graphic user interface provided to the
wireless communications between both the camera and                      remote peripheral device further enables a user of the remote
microphone located proximate the entrance and a comput-                  peripheral device to hear the audio of the person at the
erized controller running a software application including a             entrance. In another feature, the method further comprises
graphic user interface by which the audio-video communi-                 the step of playing a recorded greeting to the person at the
cations between the first person and the second person are          55   entrance upon the detection of the person at the entrance
established. In another feature, the method further comprises            with the proximity sensor.
the step of playing a recorded greeting to the first person at               In another feature, the method further comprises deter-
 the entrance upon the detection of the first person at the              mining, by a user with the remote peripheral device, the
 entrance with the proximity sensor. With regard to this                 recorded greeting that is played through a graphical user
feature, the method further comprises determining, by a user        60   interface. With regard to this feature, the recorded greeting
with a remote peripheral device, the recorded greeting that              may be selected by the user from a plurality of recorded
 is played through a graphical user interface. With further               greetings, the recorded greetings may be seasonal greetings,
 regard to this feature, the recorded greeting is selected by the        and the recorded greeting may include audio and video.
 user from a plurality of recorded greetings. It accordance                  In yet another feature, the method further comprises the
with this feature, the recorded greetings are seasonal greet-       65    step of posting, by the user from the remote peripheral
 ings. It is preferred that the recorded greeting includes audio          device, a video greeting for presentation to a person at the
 and video.                                                               entrance. In other features, the remote peripheral device



                           Copy provided by USPTO from the PIRS Image Database on 09-09-2020
           Case 1:20-cv-12288-ADB Document 23-1 Filed 05/19/21 Page 19 of 28




                                                     US 10,097,796 B2
                               5                                                                    6
 comprises a cell phone, a video phone, a compute; and a                Artisan") that the present disclosure has broad utility and
 personal digital assistant. In still other features, the entrance      application. Furthermore, any embodiment discussed and
 comprises an entrance of a business and an entrance of a               identified as being "preferred" is considered to be part of a
 residence.
                                                                        best mode contemplated for carrying out the present disclo-
    In still another feature, the method further comprises 5
 remotely actuating the camera located proximate the                    sure. Other embodiments also may be discussed for addi-
 entrance using the remote peripheral device. In further                tional illustrative purposes in providing a full and enabling
 features, the step of remotely actuating the camera includes           disclosure of the present disclosure. Moreover, many
 zooming an image of the person at the entrance and remotely            embodiments, such as adaptations, variations, modifications,
 moving the camera to change the view of the camera.                    and equivalent arrangements, will be implicitly disclosed by
    In addition to the aforementioned aspects and features of to the embodiments described herein and fall within the scope
 the present disclosure, it should be noted that the present            of the present disclosure.
 disclosure further encompasses the various possible combi-                Accordingly, while the present disclosure is described
 nations of such aspects and features.                                  herein in detail in relation to one or more embodiments, it is
                                                                    15
                                                                        to be understood that this disclosure is illustrative and
        BRIEF DESCRIPTION OF THE DRAWINGS
                                                                        exemplary of the present disclosure, and is made merely for
    One or more preferred embodiments of the present dis-               the purposes of providing a full and enabling disclosure of
 closure now will be described in detail with reference to the          the present disclosure. The detailed disclosure herein of one
 accompanying drawings.                                                 or more embodiments is not intended, nor is to be construed,
    FIG. 1 is a schematic diagram of a system in accordance 20 to limit the scope of patent protection afforded the present
with a preferred embodiment of the present disclosure.                  disclosure, which scope is to be defined by the claims and
    FIG. 2 is a planar view of the font of a DVMS module of             the equivalents thereof. It is not intended that the scope of
the system of FIG. 1                                                    patent protection afforded the present disclosure be defined
    FIG. 3 is a planar view of the front of a DVMS transceiver          by reading into any claim a limitation found herein that does
of the system of FIG. 1.                                           25 not explicitly appear in the claim itself.
    FIG. 4 is a block diagram overview of a method in                      Thus, for example, any sequence(s) and/or temporal order
accordance with a preferred embodiment of the present                   of steps of various processes or methods that are described
disclosure.                                                            herein are illustrative and not restrictive. Accordingly, it
   FIG. 5 a block diagram extension of the method of FIG.               should be understood that, although steps of various pro-
4.                                                                 30
                                                                        cesses or methods may be shown and described as being in
   FIG. 6 is a schematic diagram of a system in accordance             a sequence or temporal order, the steps of any such processes
with another preferred embodiment of the present disclo-
                                                                       or methods are not limited to being carried out in any
sure.
                                                                        particular sequence or order, absent an indication otherwise.
   FIG. 7 is a perspective view of the front of a wireless
network camera of the system of FIG. 6.                            35
                                                                       Indeed, the steps in such processes or methods generally
   FIG. 8 is a side view of the wireless network camera of             may be carried out in various different sequences and orders
FIG. 7.                                                                while still falling within the scope of the present disclosure.
   FIG. 9 is a perspective view of the rear of the wireless            Accordingly, it is intended that the scope of patent protection
network camera of FIG. 7.                                              afforded the present disclosure is to be defined by the
   FIG. 10 is a representative screen view of a wireless ao appended claims rather than the description set forth herein.
command center of the system of FIG. 6, wherein various                    Additionally, it is important to note that each term used
parameter settings for configuring, e.g., the audio, video,            herein refers to that which the Ordinary Artisan would
serve; and cell phone options are illustrated.                         understand such term to mean based on the contextual use of
   FIG. 11 is a screen view of the normal operating mode               such term herein. To the extent that the meaning of a term
interface of the wireless command center of FIG. 10, 45 used herein—as understood by the Ordinary Artisan based
wherein a user is able to dynamically control a wireless               on the contextual use of such term—differs in any way from
network camera, view video images generated by the wire-               any particular dictionary definition of such term, it is
less network camera, listen and send both pre-canned and               intended that the meaning of the term as understood by the
live audio files, and review archived system events.                   Ordinary Artisan should prevail.
   FIG. 12 is a dialog box screen view of the text-to-voice so             Furthermore, it is important to note that, as used herein,
synthesizer module of the wireless command center of FIG.              "a" and "an" each generally denotes "at least one," but does
10.                                                                    not exclude a plurality unless the contextual use dictates
   FIG. 13 is a dialog box screen view of the recorded voice           otherwise. Thus, reference to "a picnic basket having an
synthesizer module of the wireless command center of FIG.              apple" describes "a picnic basket having at least one apple"
10.                                                                55 as well as "a picnic basket having apples." In contrast,
   FIG. 14 is a planar view of the front of a wireless pocket          reference to "a picnic basket having a single apple"
PC that is connected to a wireless network, wherein a user             describes "a picnic basket having only one apple."
of the wireless pocket PC is able to dynamically control the              When used herein to join a list of items, "or" denotes "at
wireless network camera, view video images generated by                least one of the items," but does not exclude a plurality of
the wireless network camera, listen and send both pre- 60 items of the list. Thus, reference to "a picnic basket having
canned and live audio files, and review archived system                cheese or crackers" describes "a picnic basket having cheese
events in the system of FIG. 6.                                        without crackers", "a picnic basket having crackers without
                                                                       cheese", and "a picnic basket having both cheese and
                  DETAILED DESCRIPTION                                 crackers." Finally, when used herein to join a list of items,
                                                                   65 "and" denotes "all of the items of the list." Thus, reference
   As a preliminary matter, it will readily be understood by           to "a picnic basket having cheese and crackers" describes "a
one having ordinary skill in the relevant art ("Ordinary               picnic basket having cheese, wherein the picnic basket



                           Copy provided by USPTO from the PIRS Image Database on 09-09-2020
        Case 1:20-cv-12288-ADB Document 23-1 Filed 05/19/21 Page 20 of 28




                                                   US 10,097,796 B2
                              7                                                                 8
further has crackers," as well as describes "a picnic basket      Notification of the loss of electricity can be important, since
having crackers, wherein the picnic basket further has            the loss of electrical power can be an indication of a
cheese."                                                          burglary. Additionally, if there is no electricity, then appli-
   Referring now to the drawings, one or more preferred           ances, such as refrigerators, air conditioners, and heaters,
embodiments of the present disclosure are next described. 5 cannot function and significant damage can results if the
The following description of one or more preferred embodi-        electrical failure goes undetected for a substantial period of
ments is merely exemplary in nature and is in no way              time.
intended to limit the disclosure, its applications, or uses.         The personal computer 80 runs a software application that
                                                                  includes a DVMS Database Application 82 and graphic user
                   The System of FIG. 1                        10 interfaces (GUIs). The personal computer 80, in accordance
                                                                  with the software application, controls communication in the
   FIG. 1 is a schematic diagram of a system 100 in               system 100, coordinates multiple communication devices in
accordance with a preferred embodiment of the present             the system 100, and is used to define responses to prompts
disclosure. For purposes of providing an enabling descrip-        and events in the system 100. The DVMS Database Appli-
tion, the system 100 is described in the context of a door 15 cation 82 and its uses are described in greater detail below.
answering system for receiving a person at a home or office          The system 100 further includes a wireless router 42
and is capable of controlling access to the home or office. In    located in the interior. The wireless router 42 in FIG. 1 is
FIG. 1, the exterior of the home or office is differentiated      represented as being separate from the personal computer
from the interior by demarcation line 115, which represents       80, however, the wireless router 42 could alternatively form
a wall or other similar structure. The wall 115 includes an 20 part of the personal computer 80. The wireless router 42 is
entrance in the form of a door 114 and an electronically          used to establish a wireless network and is disposed in
actuated lock 116 for selectively locking and unlocking the       electronic communication with the personal computer 80.
door 114.                                                            The system 100 also includes a DVMS module 10 located
   A computerized controller in the form of a personal            on the exterior of the home or office proximate the door 114.
computer 80 is disposed in the interior and is configured to 25 The DVMS module 10 is configured for use in the exterior
selectively actuate the lock 116. The personal computer 80        of the home or office, which may include outdoor use in
preferably includes a DVD-R/W 84, a CD-ROM R/W 92,                external residential or commercial locations. The DVMS
and a hard drive 86. One or more of these components              module 10 is disposed in wireless communication with the
84,92,86 of the personal computer 80 preferably are utilized      wireless network, including the personal computer 80, via
for recording video and audio communications that are 30 the wireless router 42.
transmitted to and from the DVMS module 10 (described in             With reference to FIG. 2, the DVMS module 10 prefer-
further detail below) and for playing video and audio             ably includes: a video camera 22; speakers 12; a proximity
communications that are stored via the personal computer          sensor 26; a microphone 20; an LCD display 16; a quick
80.                                                               connect electrical receptacle 24; and a radiofrequency
   The personal computer 80 also may include a voice 35 receiver/transmitter represented by antenna 18. The prox-
generator 90 for use in generating prompts, which either          imity sensor 26 activates the camera 22 upon detection of
exists as pre-recorded messages or are generated by a voice       movement, which in turn relays an image or streaming video
synthesizer. Each of these components 84,92,86,90 of the          to the personal computer 80 where it is saved by the personal
personal computer 80 may be separately disposed from the          computer 80 in a database in association with a timestamp.
personal computer and connected, for example, by a switch 40 Operation of the system is described in further detail below.
88, or may form part of the personal computer 80 and be              The DVMS module 10 optionally includes a small por-
disposed in electronic communication with a bus of the            table energy source, such as a battery that is rechargeable via
personal computer 80 within the housing thereof.                  the quick connect electrical receptacle 24, for portable use as
   A speaker 44 is disposed in electronic communication           well as for use in the event of a power failure.
with the personal computer 80. The speaker 44 is not shown 45        The LCD display 16 screen preferably is a low energy
as being wireless, but could be. Moreover, one speaker 44 is      screen reducing energy consumption. The LCD display 16
shown, but additional speakers could be used in the system        preferably comprises a touch screen and ran be used to send
100. Furthermore, speaker 44 in FIG. 1 is represented as          and receive text similar to a keypad. Alternatively, or in
being separate from the personal computer 80, however, the        addition thereto, the DVMS module 10 includes a keypad
speaker 44 could alternatively form part of the personal so 14. In either case, the DVMS module 10 enables text
computer 80.                                                      messaging by a person at the exterior, which in turn enables
   The personal computer 80 preferably is disposed in elec-       a private non-audible conversation to be had and eliminates
tronic communication with the Internet. The connection            risks of eavesdropping by a passerby.
with the Internet preferably is accomplished by a broadband          The DVMS module 10 also includes a locking mechanism
connection such as a connection 81 provided by a satellite 55 28 for receipt in a mounting holster (not shown). The locking
modem, a DSL model, or a cable modem, or any combina-             mechanism 28 enables the DVMS module 10 to be installed
tion thereof.                                                     securely wherever holstered, or to be moved to some other
   The personal computer 80 also preferably is connected to       remote location, as desired. The DVMS module 10 thus is
a public switching telephone network (PSTN) 70, which             portable, much like a cell phone, and can be securely
enables communication by and with the personal computer 60 mounted and quickly connected to an electrical source.
80 via standard telephone lines.                                     It is anticipated that there could be multiple entrances to
   The personal computer 80 preferably has a battery backup       the home or office and, similarly, multiple DVMS modules
as well as a means for detecting a loss in electrical power       similar to DVMS module 10 of FIG. 2 could be utilized,
such that, when electrical power is lost the battery backup       each disposed in wireless communication with the wireless
will provide sufficient operating time for the personal com- 65 network via the wireless router 42.
puter 80 to notify someone responsible for the maintenance           The system optional includes one or more DVMS trans-
of the system that there has been a loss of electricity.          ceivers 60. The DVMS transceivers 60 is configured for use



                          Copy provided by USPTO from the PIRS Image Database on 09-09-2020
         Case 1:20-cv-12288-ADB Document 23-1 Filed 05/19/21 Page 21 of 28




                                                    US 10,097,796 B2
                               9                                                                      10
in the interior of the home or office. As illustrated in FIG. 1,        storage of audio and video data, the location and number of
a DVMS transceivers 60 may be disposed in wireless                      backup devices, and whether replications of the database are
communication with the wireless network, including the                  to be kept.
personal computer 80, and the DVMS module 10, via the                      Additionally, when setting up the software application,
wireless router 42. Additionally or alternatively, a DVMS          s    the administrator chooses, inter alia: a prompt for greeting a
transceivers 60 may be configured to wirelessly communi-                visitor; chooses an announcement that is to be given over a
cate directly with the DVMS module 10, thus bypassing                   speaker within the interior when a visitor arrives; a prompt
communications through the wireless router 42.                          for requesting information from a visitor; a request instruct-
   With reference to FIG. 3, each DVMS transceiver 60 is                ing a visitor as to their choices in leaving a message or
                                                                   io   contacting a declared user; and the action that is to be
portable and, like the DVMS module 10, the DVMS trans-
                                                                        performed by the computerized controller based on the input
ceiver 60 communicates by short-range radiofrequency
                                                                        by the visitor.
transmissions. The DVMS transceiver 60 includes: speakers                  The administrator also tailors the security/premise moni-
62; a microphone 63; an LCD display 66; a quick connect                 toring response by, inter alia: designating telephone numbers
electrical receptacle 65; and a radiofrequency receiver/           is   that the computerized controller calls when, for example,
transmitter represented by antenna 68. The DVMS trans-                  there is a loss of power; and designating telephone emer-
ceiver 60 optionally includes a small portable energy source,           gency numbers (e.g., telephone numbers for the police, the
such as a battery that is rechargeable via the quick connect            fire department, relatives, private security companies) that
electrical receptacle 65, for portable use as well as for use in        the computerized controller calls when an emergency is
the event of a power failure. The DVMS transceiver 60              20   detected. The computerized controller also conducts self
further includes a mute switch 61, which cuts-off the micro-            checks to confirm that all the components of the system are
phone 63, thus assuring a user of the DVMS transceiver 60               operational and keeps a log of the self checks, and the
that a visitor can be monitored using the DVMS transceiver              computerized controller preferably calls one or more desig-
60 without inadvertently sending an audible signal from the             nated numbers when a self check indicates a failure or
user.                                                              25   otherwise improper operation.
   The LCD display 66 screen preferably is a low energy                    The software application also can be configured to play
screen reducing energy consumption. The LCD display 66                  background music or videos at different times of the year
preferably comprises a touch screen and can be used is used             and/or different times of the day to reflect seasonal holidays,
to send and receive text similar to a keypad. Alternatively, or         birthdays, and events. For instance, on Halloween the
in addition thereto, the DVMS transceiver 60 includes a            30   administrator may wish to have scary music and howls
keypad 64. In either case, the DVMS module 60 enables text              issuing from the DVMS module for receiving a person at
messaging by a user of the DVMS transceiver 60 with a                   that time. Furthermore, utilizing the computerized control-
person at the exterior using the DVMS module 10, which in               ler, the administrator can choose to use default prompts for
turn enables a private non-audible conversation to be had               interacting with a visitor or create customized prompts.
and eliminates risks of eavesdropping by a passerby.               35      As hardware is added, such as the number of the DVMS
   The system 100 further includes one or more remote                   modules and DVMS transceivers, the administrator can
peripheral devices. Such devices generally include video                update both the network to include the additional devices
phones 72; in-car communication systems such as the well                and the computerized controller to accommodate the addi-
known ONSTAR system 74 currently found in GM cars;                      tional devices.
telephones 76; cell phones 77; personal computers 78;              40      The software application also is configured to send voice,
smartphones/personal digital assistants (PDAs) 79; and                  text, and video messages via email. The administrator can
other similar communication devices. Each remote periph-                further set up redundant subsystems of the system 100.
eral device is configured for electronic communication with                The system 100, in use, enables secure and effective
the personal computer 80 via at least the PSTN connection               monitoring and interacting with a visitor at a residence or
70 or the broadband connection 81.                                 45   business, including, inter alia: the detection of the presence
   As mentioned above, the personal computer 80 runs a                  of a visitor at the exterior of the home or office via the
software application that includes a DVMS Database Appli-               proximity sensor 26, the interactive communication with the
cation 82 and graphic user interfaces (GUIs). The software              visitor, whether an occupant is present or absent from the
application is configured and maintained by an administra-              home or office, the enablement of automated entry into the
tor, who defines users thereof. The users in the system 100        so   home or office by the visitor, and personalization of the
are referred to as "occupants" reflecting their relation to the         process of receiving a visitor.
home or office.                                                            An exemplary method of use in the system 100 includes
   Preferably, the occupants have various levels of access to           greeting and communicating with visitors of a business or
the software application, depending on the privileges set by            residence. In accordance with the method, the presence of a
the administrator. The administrator may also set a level of       55   visitor is detected via the proximity sensor 26 of the DVMS
security under which the system is to operate, particularly             module 10, where the DVMS module 10 is mounted at or
with respect to connections made using remote peripheral                near an entrance to the business or residence. Upon the
devices.                                                                detection of the visitor by the proximity sensor 26, a
   Other examples of configuration settings of the software             message is communicated to the personal computer 80 from
application that are determined by the administrator include:      60   the DVMS module 10 indicating the detection of a visitor at
aliases for a declared occupant such as, e.g., "Daddy" or               the entrance. A recording is actuated by the personal com-
"Momma"; passwords to access the software application;                  puter 80, and the recording is stored in a computer-readable
access codes to actuate the electronic lock controlled by the           medium such as a database along with a beginning time-
computerized controller; a number or other identifier that              stamp. The arrival of a visitor is broadcast over a speaker
corresponds to an occupant's name; and at least one tele-          65   within the home or office, such as speaker 44. An occupant
phone number by which an occupant can be reached. The                   can view the visitor on a display on the DVMS transceiver
administrator also preferably defines a preferred hierarchy of          60 or on a display of the personal computer 80, and the



                           Copy provided by USPTO from the PERS Image Database on 09-09-2020
         Case 1:20-cv-12288-ADB Document 23-1 Filed 05/19/21 Page 22 of 28




                                                     US 10,097,796 B2
                              11                                                                      12
occupant can initiate a conversation at any time. The DVMS               ing an access code either at the DVMS module 10 or
module 10 issues a greeting to the visitor and instructs the             remotely therefrom. If the number is valid, then the lock is
visitor to select a number from the keypad 14 of the DVMS                actuated, and if the number is not valid, then a prompt is
module 10 in order to designate the occupant being visited.              made requested that the code be re-entered. Optionally, the
The entered number is communicated from the DVMS                    5    prompt may further request a number be entered that cor-
module 10 to the personal computer 80, where the software                responds to one of the occupants if assistance is needed and,
application confirms that the number corresponds to an                   if an occupant is selected, then calling the selected occupant.
occupant "y" who is "officially" present. An error message               The method also may include tracking how many times the
is generated if no individual corresponds to the number                  wrong code is entered; checking if the maximum allowed
entered by the visitor. If no individual corresponds to the         io   number of wrong entries have been made; and, when the
number entered by the visitor, then the visitor is prompted to           maximum number of wrong entries is reached, either auto-
select and press another number on the keypad 14 again                   matically calling a designated party and/or removing access
designating the occupant being visited. The method then                  privileges.
lists the choices again.                                                    An occupant preferably has the option of remotely enter-
    While this is going on, the door may be answered at any         is   ing the access code, thereby actuating the electronically
time, thereby resetting the software application to look for             actuated lock, or instructing the GUI database application to
another visitor. The software application keeps track of the             go to a new high security level, wherein the lock cannot be
number of times a wrong number is entered and can generate               accessed and notifying the visitor that the access code is not
a variety of responses to pranks, including calling the police,          operational.
issuing warnings and/or a loud noise, or just thanking the          20      In the method, upon the entering of a valid access code
visitor and asking him to return another time.                           assigned to a declared occupant, the software application
    If appropriate, when the number designated by the visitor            optionally notifies the administrator or his designated rep-
matches an occupant who is officially on the home or office,             resentative that the declared occupant has now entered the
the speaker broadcasts that the visitor is here to see occupant          home or office. The administrator would know who the
"y". Occupant "y" can signal the personal computer 80 to            25   individual should be. The administrator thus can confirm, by
take a message, or occupant "y" may choose to use the                    remotely viewing the recorded video, that the actual person
DVMS transceiver 60 to speak directly with the visitor, or               who entered the access code is the declared occupant, and/or
occupant "y" can answer the door.                                        make a follow-up telephone call to the home or office. The
    If appropriate, the DVMS module 10 issues a prompt                   system 100 also provides the options of allowing the visitor
stating that occupant "y" is not available and asks the visitor     30   to converse with the occupant, leaving a message, or calling
if they wish to speak to occupant "y" or to leave a message.             a remote peripheral device for communication with the
    If appropriate, at any time the software application can             occupant when he is either not present or is unavailable. The
initiate a call to occupant "y" via a remote peripheral device           entrance is recorded and time stamped for sorting or viewing
for communication between occupant "y" and the visitor,                  either in real time or at a later date.
and the software application can record both sides of the           35      The system 100 further enables the administrator or a
conversation between occupant "y" and the visitor. The                   declared occupant to, at any time, to turn on a camera and
occupant can view the visitor or initiate a conversation, as             view images, access the recorded the video images, or post
the occupant desires. A visitor never knows where the                    a video image from a remote peripheral device to comput-
occupant is, unless the occupant tells the visitor of the                erized controller including associated components.
occupant's location. A visitor also never knows if the              40      The system 100 preferably is inherently extensible in both
occupant can be contacted, or if the occupant has just                   form and function and is designed so that the system can be
instructed the application to take a message. Using the                  expanded to include multiple peripheral devices, both in
method the conversation or messages can be relayed to the                direct and indirect communication with the computerized
selected occupant without the visitor ever knowing where                 controller. Due to the use of the computerized controller and
the location of the occupant. Only the occupant can disclose        45   its interconnectivity, the disclosed system 100 can be con-
such location to the visitor as desired.                                 figured to accommodate communications having a range of
    If the visitor elects to leave a message, then the method            complexity.
prompts the visitor to begin his message and then, option-                  As will be apparent from the foregoing, the system 100
ally, offers him a chance to review and approve his message.             provides an audio-video communication and answering sys-
The message or call is stored in computer readable medium,          so   tem that provides real time communication between an
such as database, by the personal computer 80 in association             exterior of a business or residence and an interior of the
with a beginning timestamp and an ending timestamp along                 business or residence as well as a location remotely located
with the occupant's mailbox number. At the end of the call               to the business or residence.
or message, the software application can issue a closing                    As will be apparent from the foregoing, the system 100
statement and return to background music, if programmed to          55   provides an audio-video communication and answering sys-
do so.                                                                   tem that provides real time communication between two or
    When the visitor departs, and is out of the range of the             more rooms at a home or office and a remote location.
proximity sensor 26, all recording is stopped and saved in                  As will be apparent from the foregoing, the system 100
the database record, along with an ending timestamp. The                 provides an audio-video communication and answering sys-
occupant "y" can selectively sort to view the entire recorded       60   tem that provides the ability to leave messages at a central-
visit, or just the message.                                              ized location from a local or remote location.
    If the proximity sensor 26 indicates that there is another              In addition to the foregoing description of a method, FIG.
visitor, the method cycles back to the greeting step.                    4 shows a block diagram illustrating an example of the use
    If the system has an electronically actuated lock, then the          of a system of the present disclosure as a door answering and
method also may include the steps of checking the number            65   messaging system at a residence. Furthermore, FIG. 5 shows
entered by the visitor to determine if it is a valid access code.        a block diagram illustrating an example of the use of a
The electronically actuated lock may be unlocked by enter-               system of the present disclosure as a door answering and



                           Copy provided by USPTO from the PIRS Image Database on 09-09-2020
         Case 1:20-cv-12288-ADB Document 23-1 Filed 05/19/21 Page 23 of 28




                                                     US 10,097,796 B2
                             13                                                                       14
messaging system at a residence, wherein the system                     6 is represented as being separate from the personal com-
includes an electronically actuated lock. In the example, an            puter 240, however, the speaker 248 could alternatively form
occupant is attempting to gain access to the home or office.            part of the personal computer 240.
   As will now be apparent, systems in accordance with the                 The personal computer 240 preferably is disposed in
present disclosure achieve one or more of the foregoing            s    electronic communication with the Internet. The connection
benefits and features yet remain intuitive and easy to use.             with the Internet preferably is provided by a broadband
   In addition to the foregoing, it further is anticipated that,        connection through, for example, a wireless router 250.
in certain deployments of the present disclosure, voice                 Such broadband connection may be accomplished by a
recognition would be useful, particularly when the system               satellite modem, a DSL model, or a cable modem, or any
enables access to a home or office. Voice recognition adds         to   combination thereof. The personal computer 240 also pref-
another layer of security, and can be used to facilitate those          erably is connected to a public switching telephone network
individuals who are unable to press a keypad. Similarly,                (PSTN) 70, which enables communication by and with the
image recognition of faces, eyes and fingerprints can also be           personal computer 240 via standard telephone lines.
included in the system for authentication, security, and                   The personal computer 240 preferably has a battery
access. The software application thus alternatively utilizes       15   backup as well as a means for detecting a loss in electrical
voice recognition and/or image recognition.                             power such that, when electrical power is lost the battery
   Furthermore, while no camera is shown located within the             backup will provide sufficient operating time for the per-
home or office, any number of cameras could be utilized on              sonal computer 240 to notify someone responsible for the
the interior.                                                           maintenance of the system that there has been a loss of
   It will also be appreciated that a business may be a tenant     20   electricity. Notification of the loss of electricity can be
located within a building shared by other businesses. A                 important, since the loss of electrical power can be an
DVMS module for the business thus would be utilized on the              indication of a burglary. Additionally, if there is no electric-
exterior of the business, i.e., at the "front door" of the              ity, then appliances, such as refrigerators, air conditioners,
business, which would be located within the interior of the             and heaters, cannot function and significant damage can
common building.                                                   25   results if the electrical failure goes undetected for a sub-
   In variations of systems of the present disclosure, it               stantial period of time.
should further be noted that one or more devices having the                With regard to the wireless router 250, it is represented as
functionality of DVMS modules could be utilized in the                  being separate from the personal computer 240, however;
interior for securing entrance to a room or group of rooms.             the wireless router 42 could alternatively form part of the
                                                                   30   personal computer 240. The wireless router 42 is used, inter
                   The System of FIG. 6                                 alia, to establish a wireless network and is disposed in
                                                                        electronic communication with the personal computer 240.
   FIG. 6 is a schematic diagram of a system 2100 in                    The router 250 is Wi-Fi compliant, and operates using a
accordance with another preferred embodiment of the pres-               standardized protocol such as, for example, 802.11(b) and/or
ent disclosure. The system 2100 includes: a local area             35   802.11(g).
network 2200; a wireless digital camera 210; and a com-                    The wireless router 250 facilitates two-way communica-
puterized controller in the form of a personal computer 240             tion over the local area network 2200 among the member
(identified as the "Wireless Command Computer" in FIG. 6).              devices and components of the wireless network 2200.
The lines indicate communications between member                        Furthermore, the wireless router 250 preferably is disposed
devices and components of the system 2100 and such                 ao   in electronic communication with the Internet and facilitates
communications may be wired, wireless, or a combination                 two-way communication between the member devices and
of both wired and wireless. For purposes of providing an                components of the wireless network 2200 and remote
enabling description, the system 2100 is described in the               devices communicating over the Internet. Such remote
context of a door answering system for receiving a person at            devices generally include video phones 275; in-car commu-
a home or office and is capable of controlling access to the       45   nication systems, such as the well known ONSTAR system
home or office. In FIG. 6, the exterior of the home or office           274 currently found in GM cars; telephones 276; cell phones
is differentiated from the interior by a wall 2112 or other             277; personal computers 278; smartphones/personal digital
similar structure. The wall 2112 includes an entrance in the            assistants (PDAs) 279; and other similar communication
form of a door 2116 and an electronically actuated lock 2114            devices. Each remote device preferably is configured for
for selectively locking and unlocking the door 2116.               so   electronic communication with one or more of the member
   The personal computer 240 is disposed in the interior and            devices and components of the wireless network 2200 via at
is configured to selectively actuate the lock 2114. The                 least the PSTN connection 270 or a broadband Internet
personal computer 240 includes one or more components                   connection. Additionally, a remote device may be configured
utilized for recording video and audio communications and               to communicate with one or more of the member devices
for playing video and audio communications. The personal           55   and components of the wireless network 2200 via direct
computer 240 also may include a voice generator for use in              wireless communications with the wireless router 250 when
generating prompts, which either exists as pre-recorded                 such remote device is within communications range of the
messages or is generated by a voice synthesizer. Each of                wireless router 250. Such direct wireless communications
these components of the personal computer 240 may be                    with the wireless router 250 is illustrated with the cell phone
separately disposed from the personal computer and con-            60   277 in FIG. 6.
nected, for example, by a switch, or may form part of the                  The wireless command computer includes a digital video
personal computer 240 and be disposed in electronic com-                system application ("DVS App") 242 and a monitoring
munication with a bus of the personal computer 240 within               application 244. The DVS App 242 provides a set of
the housing thereof. A speaker 248 is disposed in electronic            customizable operating parameters for the wireless digital
communication with the personal computer 240. Moreover,            65   camera 210. The set of digital video operating parameters
one speaker 248 is shown, but additional speakers could be              may include parameters selected from the group of: a default
used in the system 2100. Furthermore, speaker 248 in FIG.               camera position; a number of frames per second; sensitivity



                          Copy provided by USPTO from the PIRS Image Database on 09-09-2020
         Case 1:20-cv-12288-ADB Document 23-1 Filed 05/19/21 Page 24 of 28




                                                    US 10,097,796 B2
                             15                                                                      16
and threshold of a motion sensor; length of a session;                  image quality, refreshing its image 30 frames per second,
frequency of motion detection; and sensitivity and threshold           and includes a charge coupled device sensor to compensate
of the motion detector. These parameters are conveyed to the            for low light conditions. Communications via the wireless
camera operation application, discussed in further detail               camera 210 also preferably are encrypted. The splash resis-
below. The monitoring application 244 includes a camera           5    tart body 225 allows the camera 210 to be used indoors or
control screen that displays the camera webpage; and an                outdoors. The camera 210 also supports IPv6 (Internet
operating screen that displays a set of operating parameters.          Protocol Version 6). The audio feature of the camera 210
The set of operating parameters may include parameters                 uses a Java applet that is installed during the installation. The
selected from the group of: a card file for cross-referencing          camera 210 has a memory card 222 that is protected by a
MAC ID'S with cameras and pocket PCs on the wireless              to   sealing door 224, a proximity detector or motion sensor 220,
network; paths for logging and archiving files received from           a microphone 218, a power input 226, an external micro-
the camera; camera webpage addresses; email addresses for              phone port 230, a LAN port 236, and a speaker port 232. The
users; telephone numbers for cell phones; a designated                 illustrated camera 210 has four mounting legs 234 and a
greeting when a motion sensor is triggered; and security               mounting stand hole 235. The antenna 214 projects from the
parameters. The monitoring application 244 further includes       15   rear of the camera. A suitable wireless digital camera that
an audio library screen that displays the contents of a library        has weather resistance is the camera currently sold in the
of pre-recorded audio files. Typically, at least one pre-              United States by Panasonic under the part number BB-
recorded audio file is a greeting audio file. In the context of        HCM371.
the system 2100, the audio file can be sent over the local area           Every camera in the system 2100 preferably can be
network 2200, and can include, for instance, sounds, music,       20   uniquely identified by a media access control (MAC)
voice recordings, synthesized noises, and the like. The                address that enables the personal computer 240, and each
means of generating an audio file can be a microphone that             device in the system 2100 having a web browser, such as,
feeds to an AID converter, which creates a digital audio file,         e.g., a Windows Internet Explorer browser, or a Firefox
such as a way file or MP3 file, or a voice synthesized digital         browser, to be in wireless communication with camera 210
audio file. The monitoring application 244 generally              25   through the wireless router 250. While only one camera 210
includes a means of generating an audio file, and a command            is shown in FIG. 6, multiple cameras can be included in the
computer website that provides a command webpage with                  system 2100, each with its own unique website accessible by
graphic controls for reviewing archived files. The monitor-            multiple devices in the system 2100 having Internet brows-
ing application can further include a set of monitoring                ers. In addition to displaying the video and audio on the
parameters that define the criteria for keeping or deleting a     30   camera's webpage, the website application 246 of the cam-
video file in memory, wherein the criteria includes available          era 210 displays graphic controls for actuating the camera
memory on system, age of file, and priority. The monitoring            210, such as panning right and left, up and down, zoom in
application also can further include an option to designate            and zoom out, and adjustments for the amount of ambient
that the digital camera transmit video and audio data to more          light. These controls are illustrated in FIG. 11.
than one member device of the wireless network, and/or to         35      As previously stated, the camera 210 has a motion sensor
split up audio and video data to two or more member                    220 for detecting the presence of a person or a moving object
devices. This feature is desirable if, for instance, it is             with an adjustable level of sensitivity and a trigger threshold
preferred that either audio or video not be sent, or if a              for initiating video recording, and, optionally issuing a
network member device—for instance a cell phone—is not                 verbal response, such as a greeting. The verbal response is
configured to process both audio and video data. The moni-        40   an audio file, which can reside in the camera's memory as
toring application 244 also can include settings for notifying         well as in the personal computer, in which case the verbal
one or more designated individuals or a security service if an         response can be transmitted, via the local area network 2200,
alarm is activated or if a predetermined condition is other-           to the camera 210. The camera 210 typically has a pre-set or
wise detected by a sensor. Such sensors may include, for               default position, which can be static or dynamic. For
example, smoke detectors, carbon monoxide detectors, laser        45   instance, the camera 210 can be programmed to pan back
beam detectors, broken window detectors, temperature                   and forth through a pre-set cycle or to zoom in and out, or
detectors, radiation detectors, radon detectors, open window,          any combination thereof. The motion sensor 220 has param-
door detectors, or a combination thereof. Moreover, such               eters for setting the sensitivity and a trigger threshold for
sensors may communicate via the local area network 2200.               initiating video recording. Upon initiation, the camera auto-
   The system 2100 includes a wireless digital camera 210         50   matically starts recording video, which is displayed on the
located on the exterior of the home or office proximate the            camera webpage in the form of video images, typically in
door 2116. The wireless digital camera 210 includes a                  serial form. The recording further can be transmitted to the
website application 246 and a camera operation application             personal computer 240 for saving for later viewing. In an
247. The wireless digital camera 210 is shown in further               alternative embodiment, the camera does not include a
detail in FIGS. 7-9. The wireless digital camera 210 pref-        55   motion sensor 220 in the form of an additional piece of
erably creates a series of images that are stored as a series          hardware but, instead, detects motion via a software appli-
of jpeg files which are displayed on a webpage of a website            cation that analyzes the video images. In this alternative, the
application 246 that is unique to a given camera 210. The              camera 210 records images on a routine basis and, when
camera 210 also includes a microphone 218, and the sound               motion is detected, a video recording is initiated and a verbal
recorded by the microphone is digitized as an audio file,         60   response optionally is provided. Such software can be
such as a .way file or an MP3 file, that is transmitted along          executed at the personal computer 210 or can be executed at
with the video as an audio file. This camera 210 preferably            the camera 210 and form part of the camera application 247.
has a splash resistant body 225, a lens cover 238 over lens               The website application 246 of the digital camera 210
216, and a wireless transceiver for audio 2-way audio                  provides a webpage with graphic controls for operating the
communication. Furthermore, this camera 210 can pan, tilt,        65   camera and a viewing area for viewing video images. When
or move to a pre-set position. The camera 210 includes a               activate for recording the camera 210 provides digital video
motion sensor that triggers video recording with surveillance          images that are displayed on the webpage. The camera 210



                          Copy provided by USPTO from the PIRS Image Database on 09-09-2020
        Case 1:20-cv-12288-ADB Document 23-1 Filed 05/19/21 Page 25 of 28




                                                     US 10,097,796 B2
                              17                                                                      18
can be activated manually or self-activated by the motion                come.wav" 2208c. As will be discussed below, additional
sensor 220 that detects the presence of a person or a moving             options also exist for playing the audio files.
object. The motion sensor 220 has an adjustable level of                   As shown in FIG. 11, the camera's webpage is incorpo-
sensitivity and a trigger threshold for initiating video record-        rated as a screen in the monitoring application 244 of the
ing. The camera 210 has a memory cache for saving a                5    wireless command computer 240. In the screenshot of the
designated number or series of transmitted video images.                monitoring application 2300 of FIG. 11, the lower main
Typically, when activated for video recording, the camera               screen 2301 displays the camera webpage. The camera
also activates audio recording, which provides audio files on           webpage is comprised of the streaming video images 2301,
the webpage generated by the digital camera's microphone                an icon 2322 for taking a snapshot, an icon 2323 enabling
218. The camera 210 also includes means including the              10   the user to talk via the camera using the command comput-
speaker 218 for playing received audio files.                           er's microphone, an icon 2324 enabling the user to hear
    Referring to FIG. 10, the screen 2200 for setting the               sound picked up by the camera's microphone 218, and icon
parameters of the DVS application 242 is illustrated. Com-              2325 enabling the user to zoom in and out. Additionally the
munications over the local area network 2200 between the                webpage has graphic controls for remotely positioning the
camera 210 and command computer 240 are established                15   camera, adjusting brightness and automatic panning. The
using a MAC address of the camera 210 and/or an IP address              cross-shaped icon on the side has left arrow 2319 for turning
2224 for the camera. The default port 2226 for communi-                 the lens left, a right arrow 2317 for turning the lens right, an
cations is 80. The camera 210 recognizes an encrypted                   up arrow 2318 for turning the lens up, a down arrow 2320
usemame and password 2202. The DVS application 242                      for turning the lens down, and a center button 2321, which
encrypts the usemame 2224 and the password 2222, using             20   returns the camera to its default position. On the bottom of
the generator 2203, resulting in the encrypted version 2202.            the webpage is an icon 2310a for increasing the brightness
The hierarchical structure of the member devices of the                 when the light is low, and icon 2310b for decreasing the
wireless network is defined in 2220, 2219 and 2205. The                 brightness when the light is high. Icon 2312 sets the bright-
command computer 240 designated is named "Server", as                   ness to the default position, and icon 2316 is a reset button
shown in the Username textbox 2221. The client port for            25   that returns all parameters to the factory settings. The
uploading audio files 2219 is given as port 5999. An                    camera automatically pans back and forth when button 2313
example of a client is a pocket PC 260 or cell phone 277                is clicked, and pans up and down when button 2315 is
having a web browser. The listener port 2205 for down                   clicked. Panning is stopped by re-clicking the pan icons. The
loading audio files is port 5998. The camera 210 has access             double curved arrow icon 2316 refreshes the camera con-
to the audio files in a network-shared folder having a             30   trols. The audio library screen 2330 contains a list of all the
designated path 2220. When a greeting/verbal response is                currently recorded audio files. A scroll bar 2331 enables the
triggered by the motion sensor 220, the file is read from the           user to quickly move down the list. To play a selection, a file
shared folder 2220. Audio files received by the command                 is selected with the cursor, and then arrow icon 2332 is
computer 240 from the camera 210 are saved in the audio                 clicked. The check icon 2333 designates a file as a greeting/
capture folder 2218. The received audio files can be               35   verbal response file. The square icon 2334 is the stop button,
accessed by the client, pocket PC 260, or cell phone 277, as            the plus icon 2335 initiates a module for adding a new audio
well as the command computer 240. The door reset time                   file, the X icon 2336 deletes a selected audio file, the double
2216 is a parameter that designates the length of time in               arrow icon 2337 causes all checked audio files to be played
seconds that must pass after the motion sensor 220 no longer            in random order, and the icon 2338 is a reset button. The top
detects a visitor before a recording is stopped. The door          40   screen 2308 contains a number of options, including starting
audio record timer 2212 is the length of a visitor's message            and running the DVMS service. Large button 2341 turns the
in seconds. The default video archived frames 2209 is the               program off when clicked, and on when clicked again.
number of images or frames that are saved as an archived                Clicking on the lock icon 2342 actuates the door lock.
file. The archived video file 2216 can be played back at                Screen 2343 contains information about what is occurring at
various speeds. The archived video loop frame rate 2216 is         45   the camera, and other system performance information.
in frames per millisecond. Recall that the camera is capable            Drop down icon 2344 opens a dialog box mapping all the
of generating 30 frames, or 30,000 frames per millisecond.              sounds and multimedia properties. Drop list icon 2345
This feature 2216 allows the video to be slowed down. If the            displays a list of input devices, such as the microphone on
administrator wishes to cut off archiving audio files, the              the command computer 240, when talking directly to the
administrator can select this in box 2213. If the administrator    so   camera 210, which needs to be selected to conduct real time
wishes to cut off archiving video files, the administrator can          conversations. The connected devices screen 2351 displays
select this in box 2209. The audio files can be turned off              a list of the wireless network deices, and whether they are
completely by using the audio playback parameter 2215.                  currently available. The archives button 2346 activates a
The DVS application 242 can be set to send a message to a               screen that lists all the archived video and audio files, and a
cell phone or another computer. The phone email trigger            55   timestamp for when they were created. The options button
2207 sets this parameter, and the email address is entered              2347 activates the DVS screen 2200 for configuring the
into phone email address parameter 2207. The DVS enables                application.
different greetings/verbal responses to issue depending on                 The camera has a software package that is run when
pre-set criteria. The time of day is one criterion. As shown            initializing a new or an addition camera, where communi-
in FIG. 10, there are three audio files: "cats.wav" 2208a,         60   cation is established using the MAC address and the sub-
"creek.wavn 2208b and "dracwelcome.wav" 2208c, each of                  sequent assignment of an IP address. Clicking the camera
which will be triggered depending on the time of day. Pairs             button 2348 starts that software. The about button 2349 has
of boxes 2210a are set from 7 to 12, text boxes 2210b are               general information about the version of the DVMS system
set from 13 to 17, and text boxes 2210c are set from 18 to              and contact information. The status button 2350 clears
6. At 13 hours, or 1 PM, the greeting switches from                65   screen 2351.
"cats.wav" 2208a to "creek.wavfi 2208b, and at 6 PM the                    When recording an audio file, the user can use a synthe-
greeting switches from "creek.wav" 2208b to "dracwel-                   sizer module or voice recording module. The synthesizer



                           Copy provided by USPTO from the PIRS Image Database on 09-09-2020
        Case 1:20-cv-12288-ADB Document 23-1 Filed 05/19/21 Page 26 of 28




                                                    US 10,097,796 B2
                             19                                                                      20
module is a dialog box 2400 shown in FIG. 12, and the voice             2100 is highly extensible and can be easily adapted to
recording module is a dialog box 2500 shown in FIG. 13.                 control many cameras, the images of which can be simul-
The synthesizer module and the voice recording modules are              taneously viewed by multiple individuals by merely brows-
Microsoft open source modules. In the voice synthesizer                 ing the individual camera's website that is unique to each
module, text is entered into screen 402 and then saved in          5    camera. The system 2100 also is highly scalable due to the
path 404. An animated character/agent pops up on the                    incorporation of a wireless network in the local area network
command computer when the audio file is played, and                     2200; the system 2100 enables an alarm and or automated
characteristics of the agent are selected using screens 2406,           calls to designated institutions and individuals when there is
2408, 2410. For instance, a wizard can be selected as the MS            a security breach detected; the system 2100 allows users
Agent, and the wizard flies quickly, and speaks loudly with        10
                                                                        having the proper privileges to remotely permit entrance to
a low pitch. In FIG. 13, the user can record his or another' s
                                                                        a building; the system 2100 can be customized to reflect
voice, or some sound, music, or other audible sound.
                                                                        holidays, special occasions, and various levels of security.
   The local area network 2200 optionally includes one or
more portable devices such as the pocket PC 260 repre-                     Based on the foregoing description, it will be readily
sented in FIG. 6 and shown in detail in FIG. 14. The pocket        15   understood by those persons skilled in the art that the present
PC 260 is configured with a client DVMS application. The                disclosure is susceptible of broad utility and application.
pocket PC 260 is wireless, having antenna 262 that com-                 Many embodiments and adaptations of the present disclo-
municates with the personal computer 240 and the wireless               sure other than those specifically described herein, as well as
digital camera 210 via wireless modem 250. Similar to the               many variations, modifications, and equivalent arrange-
personal computer 240, the pocket PC 260 includes a display        20   meats, will be apparent from or reasonably suggested by the
screen 2802 for viewing streaming video from the digital                present disclosure and the foregoing descriptions thereof,
camera 210, an "Image" icon 2822 for saving a snapshot, a               without departing from the substance or scope of the present
listen icon 2824 which plays audio from the camera, and a               disclosure. Accordingly, while the present disclosure has
talk icon 2823 for transmitting audio to the camera. The                been described herein in detail in relation to one or more
audio volume is adjusted using thumb wheel 261. The                25   preferred embodiments, it is to be understood that this
pocket PC 260 further includes controls for pointing the                disclosure is only illustrative and exemplary of the present
camera in the desired direction including: menu selection               disclosure and is made merely for the purpose of providing
2819 for left, menu selection 2818 for up, menu selection               a full and enabling disclosure. The foregoing disclosure is
2817 for right, menu selection 2820 for down, and menu                  not intended to be construed to limit the present disclosure
selection 2821 to return to the camera 210 the default             30   or otherwise exclude any such other embodiments, adapta-
position. The door lock is unlocked for access using menu               tions, variations, modifications or equivalent arrangements,
selection 2808, which transmits an access code in the form              the present disclosure being limited only by the claims
of text to the locking mechanism 2114. The lower screen                 appended hereto and the equivalents thereof.
2843 displays the status of member devices in the local area
network 2200. The library of audio files is accessible             35     The invention claimed is:
through the set button 2830, and the play button 2833 selects             1. A method for receiving a person at an entrance,
the audio file to be played.                                            comprising the steps of:
   While not explicitly shown, it is anticipated that the                 (a) detecting the presence of a person at the entrance using
system 2100 may include voice recognition and image                          an exterior module located proximate the entrance, the
recognition for additional security in authentication and          40        exterior module comprising a video camera, a proxim-
access.                                                                      ity sensor, a microphone, an RF transmitter, an RF
   The system provides the options of allowing the, visitor to               receiver, a keypad having one or more buttons, and a
converse with the occupant, leave a message, or call a                       speaker, wherein the detecting step comprises detecting
remote peripheral device for communication with the occu-                    movement via the proximity sensor of the exterior
pant when he is either not present or unavailable. The visit       45        module;
is recorded and time stamped for sorting or viewing either in             (b) wirelessly transmitting, to a software application
real time or at a later date. The system achieves these                      executing on a peripheral device comprising a cell
features, while still presenting a system that is intuitive and              phone, real-time digital streaming video of the person
easy to use. The digital video monitoring system is exten-                   at the entrance recorded using the exterior module;
sible, scalable, and flexible in that the number of members        so     (c) providing a graphical user interface via the software
of the wireless network can be readily expanded, the system                  application to a remote peripheral device by which a
provides and audio and video record of events, and a number                  user of the remote peripheral device may view the
of the components are currently off-the-shelf computerized                   video of the person at the entrance;
devices that can be configured for the system. Finally, the               (d) broadcasting that the person is present at the entrance;
system allows the users to achieve a high level of security        55     (e) receiving audio from the peripheral device, wherein
and anonymity.                                                               the audio is output by the speaker of the exterior
   As will be apparent from the foregoing, the system 2100                   module;
enables wireless' audio-video communication by all the                    (f) transmitting the audio received by the exterior module
member devices with each digital camera and the command                      from the person at the entrance to the peripheral device,
computer; the system 2100 enables the option of having a           60        wherein the video and audio is transmitted to the
visitor converse with an occupant, leave a message, or                       peripheral device at least partially via the Internet;
contact a remote device for communication with a member                   (g) capturing video via the exterior module upon receiv-
of the network that is offsite; the system 2100 enables a                    ing a request from the software application;
wireless digital camera to generate and audio and video                   (h) displaying on the graphical user interface one or more
recording of a visitor upon the sensing that a visitor is          65        icons when the person is detected by the exterior
proximate the door, with the recording being viewed in real                  device; and
time, or at a later time, either locally or remotely; the system          (i) encrypting the video transmitted by the exterior device.



                           Copy provided by USPTO from the PIRS Image Database on 09-09-2020
       Case 1:20-cv-12288-ADB Document 23-1 Filed 05/19/21 Page 27 of 28




                                                    US 10,097,796 B2
                             21                                                                   22
   2. The method of claim 1, wherein the detecting step                   user password to access the database application and a
comprises detecting movement via the proximity sensor of                  defined hierarchy of storage of audio or video data that
the first exterior module.                                                has been time-stamped;
   3. A system for receiving a person at an entrance com-              wherein the system is redundant such that a plurality of
prising:                                                           5      storage devices are used to store the audio or video
   a software application that provides a graphical user                  data,  and
      interface to a remote peripheral device, which is a cell         wherein the system maintains a network designation of a
      phone; and                                                          plurality of exterior modules.
                                                                       11.  The system of claim 3, further comprising:
   an exterior module comprising:
                                                                  10   a first interior transceiver comprising a keypad for use
      (i) a video camera that captures video of the person at
                                                                          with the system; and
          the entrance;
                                                                       a second interior transceiver comprising a video camera
      (ii) a proximity sensor for detecting the person at the             for capturing video on an interior of a residence or
          entrance;                                                       business,
      (iii) a microphone that receives audio from the person 15        wherein the video camera is capable of transmitting
          at the entrance;                                                streaming video to the software application, and
      (iv) an RF transmitter that transmits, to the software              wherein the video camera is capable of playing audio
          application, digital streaming video that a user of the         after receiving the same from the software application.
          remote peripheral device may view in real time;              12. The system of claim 3, further comprising:
       (v) an RF receiver that receives audio from the periph- 20      an interior transceiver comprising a keypad for use with
          eral device; and                                                the system; and
       (vi) a speaker that outputs the audio received by the RF        a second exterior module comprising a video camera for
          receiver,                                                       capturing video on an exterior of a residence or busi-
   wherein the exterior device is capable of operating in a               ness and providing the video to the peripheral device
      low-light condition, and                                    25      via the software application.
   wherein the software application is capable of:                     13. The method of claim 1 further comprising:
       (i) displaying streaming video;                                 selecting the icon on the graphical user interface which,
       (ii) playing audio captured by the exterior device;                upon selection, sends a request to capture an image to
       (iii) receiving audio to be sent to the exterior device;           the exterior module; and
                                                                  30   capturing   an image via the exterior device upon receiving
       (iv) receiving a message that the person has been
                                                                          the request to capture an image.
          detected at the entrance; and
                                                                       14. The method of claim 1 further comprising:
       (v) displaying a notification that the person has been
                                                                       receiving a message comprising text from the exterior
          detected at the entrance,                                       device and determining whether the components of the
   wherein the graphical user interface displays one or more 35           system are operational using at least one self-check.
       icons when the person is detected by the exterior               15. The method of claim 1, further comprising:
       device; and wherein the video transmitted by the exte-          displaying one or more control settings via the software
       rior device is encrypted.                                          application that are capable of being modified by the
   4. The system of claim 3, wherein the proximity sensor of              user,
the exterior module is capable of detecting the person at the 40       wherein at least one of the one or more icons allows the
entrance when the proximity sensor detects movement.                      user to speak with the person at the entrance in real time
   5. The system of claim 3 further comprising an interior                when selected.
module comprising a keypad and a motion sensor, wherein                16. The method of claim 1 further comprising:
the interior module detects a person at the entrance or                setting a threshold for the proximity detector related to the
another location proximate to the exterior module.                45      distance the proximity detector will detect motion.
    6. The system of claim 5, wherein the interior module              17. The method of claim 1, further comprising the step of:
detects the person using the motion sensor and is capable of           displaying customization settings associated with the
modifying the sensitivity of the motion sensor.                            exterior device on the software application, wherein the
   7. The system of claim 3, wherein the exterior module is               customization settings include one or more of the
capable of adjusting the brightness level of the camera.          50       following:
   8. The system of claim 3, further comprising:                          one or more parameters relating to the default position
    a database application associated with the peripheral                     of the camera;
       device, the database application comprising at least one            one or more parameters related to number of frames per
       user password to access the database application and a                 second captured by the exterior device;
       defined hierarchy of storage of audio or video data that 55         one or more parameters regarding the sensitivity of the
       has been time-stamped,                                                 proximity detector;
    wherein the system is redundant such that a plurality of               one or more parameters regarding the threshold of the
       storage devices are used to store the audio or video                   proximity detector;
       data.                                                               frequency of motion detection by the exterior device;
    9. The system of claim 3 further comprising a second 60                   and
 exterior module, wherein the second exterior module                       one or more parameters relating to the brightness of the
records audio-video communications and provides the                           camera.
audio-video to the software application wherein the video is           18. The method of claim 1, further comprising the steps
 displayed.                                                          of:
   10. The system of claim 3, further comprising:                 65    displaying two or more icons on the graphical user
    a database application associated with the peripheral                  interface after detection of the person at the entrance
       device, the database application comprising at least one            has occurred; and



                           Copy provided by USPTO from the PIRS Image Database on 09-09-2020
     Case 1:20-cv-12288-ADB Document 23-1 Filed 05/19/21 Page 28 of 28




                                              US 10,097,796 B2
                           23                                                              24
wherein the camera of the exterior device is capable of
   operating in first operating environment and a second
   operating environment, and wherein the first operating
   environment is a low-light environment.
19. The method of claim 1, further comprising:              5
transmitting at least one self-check message comprising
   the operational status of the exterior device; and
providing two or more icons on the graphical user inter-
   face to interact with the person at the entrance.
                                                            10
                   *   *   *    *   *




                       Copy provided by USPTO from the PIRS Image Database on 09-09-2020
